—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting smuggling and the unauthorized possession of controlled substances. The charges arose out of a confidential investigation which disclosed that petitioner had been selling marihuana and heroin. Petitioner challenges the sufficiency of the evidence presented against him on the ground that no controlled substances were ever found in his possession. It is well settled, however, that substantial evidence may consist of confidential information relayed to the hearing officer so long as the officer has made an independent assessment to determine that the information is “reliable and credible” (Matter of Vega v Goord, 274 AD2d 807, 808). Our review of the in camera material contained in the record before us discloses that the Hearing Officer independently assessed the reliability and credibility of the confidential information before relying upon it as evidence of petitioner’s guilt (see Matter of *771Salahuddin v Selsky, 293 AD2d 900, lv denied 98 NY2d 614; Matter of Sheppard v Goord, 292 AD2d 694, 695). As substantial evidence in the form of this confidential information and the misbehavior report supports the determination of petitioner’s guilt, it will not be disturbed. The remaining contentions raised herein have been reviewed and found to be without merit.
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.